Order filed February 26, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00915-CV
                                ____________

     IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE
        HARRISON AND CONNIE VASQUEZ HARRISON AND IN THE
        JOINT INTEREST OF JOHN ERNEST LEE HARRISON II, AND
              VICTORIA MADELINE HARRISON, CHILDREN




                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-68864


                                     ORDER
       No reporter’s record has been filed in this case. The official court reporter
for the 311th District Court informed this court that appellant has not requested
that a record be made. On January 21, 2015, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed
no reply.

       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                        PER CURIAM